Opinion by
Wilson, J.
It was stipulated that the landed net weight at the time of importation of the 190 bales of wool herein, entered for warehouse, was 66,083 pounds; that the landed net weight of the 50 bales withdrawn from warehouse for consumption duty paid was 16,395 pounds; that the landed net weight of the 140 bales transferred in bond was 49,688 pounds; and, further, that the said warehouse entry may be reliquidated on the basis of 66,083 pounds net weight, with allocation of 16,395 pounds to the 50 bales withdrawn for consumption duty paid and 49,688 pounds to the 140 bales covered by said transfer entry. The protest was sustained accordingly.